1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’ amendment of June 01, 2021 is acknowledged. It is noted that Applicant elects claims 1-13.  
3. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Salvatore Anastasi on July 21, 2021.
4.  	The application has been amended as follows:
In the claims: 	
Claim 1 (currently amended):
    A connector assembly, comprising:
 	a first connector having a first connector body and a first connecting portion protruding from the first connector body;
a second connector having a second connector body and a second connecting portion protruding from the second connector body, the second connecting portion overlapping the first connecting portion in a direction perpendicular to a central axis of the second connector; and
 	a terminal fastening lance protruding from the first connector body and extending on an inner side of the second connector body, of the first connecting portion and the second connecting portion, one disposed on a relatively outer side has a transmitting material that allows a laser to pass therethrough and the other disposed on a relatively inner side has an absorbing material that absorbs the laser, the first connecting portion and the second connecting portion are connected to each other through laser welding;
a melt receiver arranged between an end portion of the first connecting portion and the second connector, the melt receiver receiving a melt of the one of the first connecting portion and the second connecting portion having the absorbing material during the laser welding.
Claims 2-10 (Original).
Claim 11 (canceled).
Claim 12 (currently amended):
           The connector assembly of claim 1  
Claim 13 (Original).
Claims 14-18 (canceled). 
5. 	Claims 1-10 and 12-13 are allowed.
6.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a connector assembly, comprising the second connecting portion of the second connector body being overlapped the first connecting portion of the first connector body in a direction perpendicular to a central axis of the second connector; a terminal fastening lance protruding from the first connector body and extending on an inner side of the second connector body of the first connecting portion and the second connecting portion, the first connecting portion and the second connecting portion are connected to each other through laser welding; a melt receiver arranged between an end portion of the first connecting portion and the second connector to receive a melt of a laser welding. 
7. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831